Citation Nr: 1626829	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-03 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for tine flava of the posterior neck, shoulders, arms, back, and chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, R.T.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran's VA claims file has since been transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned during a Board hearing held in April 2016.  A copy of the hearing transcript (Transcript) has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified in April 2016 that his skin disability had worsened since his last VA examination (see Transcript, p. 7), rendering the results non-pertinent to his current level of disability.  The Veteran was last afforded a VA examination to address his disability in August 2011.  The Veteran also testified that the VA examination was inadequate.  See Transcript, p. 4.  While a VA examination was scheduled for August 2014, the Veteran testified that he did not receive notice of the examination.  The Board notes that the Veteran has moved several times during the pendency of this appeal.  As such, this issue is remanded as to assess his present level of symptomatology for his claimed disability.

The Veteran also indicated during his Board hearing that outstanding VA treatment reports may exist which have not been associated with the claims file.  Specifically, he indicated that he underwent recent treatment at the VA Medical Center in Indianapolis, Indiana.  See Transcript, p. 13.  All outstanding VA treatment reports should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA outpatient treatment reports and associate those documents with the file, to include those from the VA Medical Center in Indianapolis, Indiana.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin disability.  Importantly, the Veteran's address has recently changed, and he requested an examination at the Indianapolis VA Medical Center.   

3.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




